ACCEPTED
                                                                                         03-14-00660-CV
                                                                                                4063509
                                                                               THIRD COURT OF APPEALS
                                                                                          AUSTIN, TEXAS
                                                                                     2/6/2015 6:23:43 PM
                                                                                       JEFFREY D. KYLE
                                                                                                  CLERK




                                                                        FILED IN
                                                                 3rd COURT OF APPEALS
                                                                     AUSTIN, TEXAS
                                                                 2/6/2015 6:23:43 PM
                                  February 6, 2015
                                                                   JEFFREY D. KYLE
                                                                         Clerk
via fax on (512) 463-1685
Jeffrey D. Kyle, Clerk
Third Court of Appeals
Price Daniel Sr. Building
209 West 14th St., Room 101
Austin, Texas 78701

      Re:    No. 03-14-00660-CV, Zgabay v. NBRC Property Owners Assoc.

Dear Mr. Kyle:
      Per your letter of February 6, 2015, I intend to appear for oral argument before
the Court in this case on March 25, 2015.
                                       Very truly yours,




                                       J. Patrick Sutton

cc: Wade Crosnoe